Citation Nr: 1729406	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right ankle and back disabilities.

2. Entitlement to an increased rating in excess of 10 percent for right ankle capsulitis.

3. Entitlement to an increased rating in excess of 10 percent prior to December 10, 2014, and in excess of 20 percent thereafter for lumbar degenerative disc disease (DDD).

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2015 rating decision, the RO granted an additional increased rating of 20 percent for the Veteran's low back disability, effective December 10, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" on the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU was denied in a May 2010 rating decision. Since that time, the Veteran has submitted further evidence of unemployability. As such, TDIU has been raised by the record, and the issue has been added to the title page. 

In May 2016, the Board remanded the case for a hearing. In February 2017, the Veteran testified during a hearing conducted via video conference with the undersigned. A transcript of the hearing is of record.

Since the issuance of a February 2015 statement of the case, additional evidence, to specifically include buddy statements, was added to the record. This evidence has not been considered by the Agency of Original Jurisdiction (AOJ) and the Veteran has not submitted a waiver of AOJ consideration of this evidence. As the instant claims are being remanded, the AOJ will have an opportunity to review the newly received evidence while on remand, and no prejudice to the Veteran results from the Board's consideration of such evidence for the limited purpose of issuing a comprehensive and thorough remand. See 38 C.F.R. §§ 20.800, 20.1304 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran contends that he is entitled to service connection for a left ankle disability including as secondary to service-connected right ankle and back disabilities. Additionally, he contends that he is entitled to increased ratings for his service-connected right ankle and back disabilities.

The Veteran was afforded a VA examination in December 2014, which following formal evaluation, resulted in a diagnosis of left ankle strain. The VA examiner stated that any left ankle disability was not the result of or aggravated by the service-connected right ankle strain.

In January 2015 VA treatment records, the Veteran reported bilateral foot and ankle pain. The podiatrist noted that the Veteran's lower extremity pain was a direct result of his lower back pain. It is unclear if the referenced lower extremity is the Veteran's left ankle.

While the December 2014 VA examination report included a negative opinion addressing the claim for secondary service connection for left ankle disability, the opinion did not specifically consider whether the left ankle disability was aggravated by his service connected back disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, at 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). In light of this precedent, the Board finds that a VA examination that includes opinions as to whether the left ankle disability  has been aggravated by his service connected back disability, to include as a result of an altered gait pattern caused by such disability, is required to fulfill the duty to assist the Veteran. Id; 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). As such, the AOJ will request that the examiner who conducts the examination of the left ankle requested herein include such opinions in his/her reports from the examination.

With respect to the Veteran's claim for increased rating for a right ankle disability, the December 2014 VA examiner noted the Veteran did not report flare-ups of his right ankle disability. However, following the December 2014 examination, the Veteran submitted a November 2013 statement from A.L. which noted flare-ups of the Veteran's ankle after walking, bending, and twisting at work. Additionally, at the February 2017 hearing, the Veteran testified his right ankle had worsened and described a fall that occurred when his ankle gave out. Therefore, in light of the deficiencies, a remand is necessary in order to obtain an adequate examination.   

With respect to the Veteran's claim for increased rating for a back disability, the December 2014 examination examiner noted the Veteran did not report flare-ups of his back disability. However, this is inconsistent with the evidence of record. Specifically, the Veteran's VA treatment records document he was in receipt of Family Medical Leave Act notes from his physician in March 2012 and February 2013 for "periodic exacerbations" of low back pain. His physician filled out the form while noting "he certainly is subject to episodes of acute exacerbation/flare-ups." Additionally, at the February 2017 hearing, the Veteran testified to additional issues of incontinence and radiculopathy that have not been assessed with respect to his back disability. Therefore, in light of the deficiencies, a remand is necessary in order to obtain an adequate examination. 

The record on appeal indicates that there are pending claims of service connection for a left ankle disability and increased rating claims for service-connected right ankle and back disabilities. As resolution of the pending claims may have an impact on the Veteran's claim for TDIU, the issues are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). Thus, the Board finds that the Veteran's claim for TDIU should be held in abeyance, pending adjudication of his claims of service connection for a left ankle disability and increased ratings for service-connected right ankle and back disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records.

2. Schedule the Veteran for a VA examination as to the etiology of a left ankle disability. The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

The examiner is asked to provide an opinion addressing the following questions:

a. It is at least as likely as not (50 percent or greater probability) that any left ankle disability was caused by, or results from either his service-connected (1) right ankle or (2) back disabilities?

b. Is it at least as likely as not (50 percent or greater probability) that any left ankle disability has permanently progressed at an abnormally high rate due to or as the result of either of his service-connected (1) right ankle or (2) back disabilities?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

3. Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his right ankle disability. The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right ankle disability.

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing should be accomplished. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected right ankle disability. If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.

Also, the examiner should identity any disability in the right foot that may be the result of the service connected right ankle disability, and discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected right ankle disability. 

The examiner should set forth all examination findings and any test results, and provide a complete rationale for all opinions and conclusions reached, in a comprehensive report.

4. Schedule the Veteran for an appropriate VA examination so as to determine the current level of severity of his lumbar degenerative disc disease and any lower extremity radiculopathy. The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing should be accomplished. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar degenerative disc disease. In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation. If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar degenerative disc disease is manifested by bowel and/or bladder impairment, as alleged by the Veteran in his February 2017 hearing.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS). If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must also identify and discuss the nature and extent of any lower extremity radiculopathy. The examiner should opine, to the extent possible, as to whether such results in complete paralysis or "mild," "moderate," or "severe" incomplete paralysis.

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's lumbar degenerative disc disease and any lower extremity radiculopathy on his daily activities and employability. All opinions expressed should be accompanied by supporting rationale.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for a left ankle disability, increased ratings for right ankle and back disabilities, and TDIU should be readjudicated based on the entirety of the evidence, to include the evidence received after the February 2015 statement of the case. If the claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




